Exhibit 21 LIST OF SUBSIDIARIES PERCENTAGE STATE OR OF VOTING JURISDICTIONOF SECURITIES NAME INCORPORATION OWNED 1. GulfFleetAbuDhabi AbuDhabi 49 % 2. Tidewater Marine Alaska, Inc. Alaska % 3. Pacific Tidewater Pty. Ltd. Australia % 4. Tidewater Marine Australia Pty Ltd. Australia % 5. Tidewater Marine West Indies Limited BahamaIslands % 6. Tidewater Investment SRL Barbados % 7. Pental Insurance Co. Ltd. Bermuda % 8. Mare Alta do Brasil Navegacao Ltda. Brazil % 9. Navegadores Servicos de Apoio Maritimo Ltda. Brazil % OSA do Brasil Representações Ltda. Brazil % Pan Marine do Brasil Ltda. Brazil % Mashhor Marine Sdn. Bhd. Brunei 70 % 3291361 Nova Scotia Limited Canada % Aqua Fleet Limited Cayman Islands % Arabia Shipping Limited Cayman Islands % Blue Fleet Limited Cayman Islands % Crimson Fleet Limited Cayman Islands % Gold Fleet Limited Cayman Islands % Green Fleet Limited Cayman Islands % Grey Fleet Limited Cayman Islands % Gulf Fleet Middle East Limited Cayman Islands % Indigo Fleet Limited Cayman Islands % International Maritime Services, Inc. Cayman Islands % Jackson Marine Limited Cayman Islands % LNG Marine Towing Cayman Limited Cayman Islands % Maroon Fleet Limited Cayman Islands % Middle East Ships Limited Cayman Islands % Orange Fleet Limited Cayman Islands % Pan Marine International, Inc. Cayman Islands % Platinum Fleet Limited Cayman Islands % Purple Fleet Limited Cayman Islands % Silver Fleet Limited Cayman Islands % Sonatide Marine Services, Ltd. Cayman Islands 49 % Sonatide Marine, Ltd. Cayman Islands 49 % Tidewater Assets Limited Cayman Islands % Tidewater Boats Limited Cayman Islands % Tidewater Crewing Limited Cayman Islands % Tidewater Hulls Limited Cayman Islands % Tidewater Marine International, Inc. Cayman Islands % Tidewater Marine U.K. Limited Cayman Islands % Tidewater Maritime Limited Cayman Islands % Tidewater Properties Limited Cayman Islands % Tidewater Ships Limited Cayman Islands % Tidewater Subsea Crewing Limited Cayman Islands % Tidewater Subsea International Limited Cayman Islands % Tidewater Vessels Limited Cayman Islands % Vermilion Fleet Limited Cayman Islands % Violet Fleet Limited Cayman Islands % -1- PERCENTAGE STATE OR OF VOTING JURISDICTIONOF SECURITIES NAME INCORPORATION OWNED VTG Ships Limited Cayman Islands % Yellow Fleet Limited Cayman Islands % Zapata Gulf Marine International Limited Cayman Islands % Compania Marítima de Magallanes Limitada Chile % Tidewater Marine Technical Services (Shenzhen) Co., Ltd. China % DTDW Holdings Limited Cyprus % Tidewater Cyprus Limited Cyprus % Vesselogistics Limited Cyprus % Cajun Acquisitions, LLC Delaware % Tidewater Corporate Services, L.L.C. Delaware % Tidewater Mexico Holding, L.L.C Delaware % Tidewater Venture, Inc. Delaware % Al Wasl Marine LLC Dubai 49 % Tidewater Marine North Sea Limited England % Tidewater Support Services Limited England % Tidewater Marine Gabon S.A Gabon % Tidewater (India) Private Limited India % PT Tidewater Operators Indonesia Indonesia 95 % Tidewater Marine Kazakhstan, L.L.P. Kazakhstan % Offshore Marine Inc. Labuan 49 % Offshore Labuan Leasing Inc. Labuan % VTG Supply Boat Liberia Inc. Liberia % Gulf Fleet Supply Vessels, L.L.C. Louisiana % Java Boat Corporation Louisiana % Pan Marine International Dutch Holding, L.L.C. Louisiana % Point Marine, L.L.C. Louisiana % Quality Shipyards, L.L.C. Louisiana % S.O.P., Inc. Louisiana % Tide States, L.L.C. Louisiana 80 % Tide States Vessels, L.L.C. Louisiana 80 % Tidewater GOM, Inc. Louisiana % Tidewater Marine, L.L.C. Louisiana % Tidewater Marine Fleet, L.L.C. Louisiana % Tidewater Marine Hulls, L.L.C. Louisiana % Tidewater Marine International Dutch Holdings, L.L.C. Louisiana % Tidewater Marine Sakhalin, L.L.C. Louisiana % Tidewater Marine Ships, L.L.C. Louisiana % Tidewater Marine Vessels, L.L.C. Louisiana % Tidewater Subsea, L.L.C. Louisiana % Tidewater Subsea ROV, L.L.C. Louisiana % Twenty Grand (Brazil), L.L.C. Louisiana % Twenty Grand Marine Service, L.L.C. Louisiana % Zapata Gulf Marine L.L.C. Louisiana % Tidewater Marine Service (M)Sdn. Bhd. Malaysia % Tidewater Offshore Sdn Bhd Malaysia 49 % Arrendadora de Naves del Golfo, S.A. de C.V., SOFOM, ENR Mexico % Logistica Mexicana del Caribe, S. de R.L. de C.V. Mexico % Naviera Tidex, S. de R.L. de C.V. Mexico 49 % Servicios Costa Afuera de Mexico, S. de R.L. de C.V. Mexico % Tidewater de Mexico, S. de R.L. de C.V. Mexico 99 % DTDW Marine Services B.V. Netherlands 40 % Java Boat Corporation B.V. Netherlands % -2- PERCENTAGE STATE OR OF VOTING JURISDICTIONOF SECURITIES NAME INCORPORATION OWNED JB Holding Company B.V. Netherlands % Tidewater Dutch Holdings Cooperatief U.A. Netherlands % Tidewater Investment Cooperatief U.A. Netherlands % Gulf Fleet N.V. NetherlandsAntilles % Hilliard Oil& Gas, Inc. Nevada % O.I.L. (Nigeria) Limited Nigeria % Tideflo Marine Services Limited Nigeria 40 % Tidex Nigeria Limited Nigeria 60 % Zapata Marine Service (Nigeria) Limited Nigeria % Troms Offshore Fleet 1 AS Norway % Troms Offshore Fleet 2 AS Norway % Troms Offshore Fleet 3 AS Norway % Troms Offshore Fleet 4 AS Norway % Troms Offshore Fleet Holding AS Norway % Troms Offshore Management AS Norway % Troms Offshore Marine AS Norway % Troms Offshore Services AS Norway % Troms Offshore Supply AS Norway % Global Panama Marine Service, Inc. Panama % Niugini Offshore Services Joint Venture PapuaNewGuinea 40 % Sakhalin Holding, L.L.C. Russia % Sakhalin Offshore Marine, L.L.C. Russia % Tidewater Al Rushaid Co. Ltd. Saudi Arabia 50 % SEA Maritime Services Pte. Ltd. Singapore % Southern Ocean Services Pte. Ltd. Singapore % Tidewater Marine Charter Services Pte. Ltd. Singapore % Tidewater Marine International Pte. Ltd. Singapore % Tidewater Marine Western, Inc. Texas % Divetide Limited Thailand 49 % Antilles Marine Service Limited Trinidad&Tobago 50 % Tidewater Marine Indonesia Limited Vanuatu 80 % Tidewater Marine Vanuatu Limited Vanuatu % Equipo Mara, C.A. Venezuela % Tidewater Caribe, C.A. Venezuela % NOTE: The Company has elected to exclude certain subsidiaries that do not constitute a “Significant Subsidiary” as set forth in Section601(b)(21) of Regulation S-K. -3-
